Title: From Thomas Jefferson to Peyton Randolph, 23 July 1770
From: Jefferson, Thomas
To: Randolph, Peyton


                    
                        Honorable Sir
                        Albemarle July 23. 1770.
                    
                    I am to beg the favor of your friendly interposition in the following case, which I hope you will think sufficient to excuse the freedom of the application. Sometime last fall Mr. Jas. Ogilvie proposing to go to Britain for orders made the usual application to the commissary for his recommendatory letter to the bishop. The commissary finding him somewhat deficient in his Greek expressed some doubts whether he could recommend him. Ogilvie to remove them did without thought to be sure make use of a very unfortunate argument; mentioning to the commissary the case of Stevenson who without understanding a word of greek had been lately recommended. The commissary took flame at the hint and peremptorily refused his recommendation. In several subsequent visits Ogilvie attempted to soften him and did at length prevail so far as to obtain a promise that he would not oppose his ordination with the bishop. With this assurance, and with an actual nomination to a parish in  his pocket he took his departure. But whether the commissary’s frame is such as that he does not feel the obligations of an engagement, or whether he really thought he had done wrong in entering into it I cannot say, but before Ogilvie reached London he had lodged a letter with the bishop in which were these words ‘Mr. Ogilvie applied to me last spring for a recommendation to your Lordship for holy orders. For reasons which then existed I refused him. He has now applied to me a second time, as these reasons are not removed I have denied him again, but he goes home in opposition.’ Nothing could have been more artfully couched to do him a prejudice. The bishop observed to Colo. Mercer, who had espoused Ogilvie’s interest with some warmth, that had Mr. Horrocks mentioned his objections, it would have left him to judge whether they were such as he might have overlooked; but that a charge so general laid his whole character open to censure in such a manner as to put it out of his power to vindicate it. This young gentleman seems to have been guided thro’ life by the hand of misfortune itself. Some hard fatality which presides over all his measures has rendered abortive every scheme which either his prudence or the anxiety of his friends have ever proposed for his advancement. His present undertaking was peculiarly unfortunate. Before he went to London he paid a visit to his father a presbyterian minister in Aberdeen, who received him with all the joy with which an absence of many years could inspire a parent. Yet, so wonderful is the dominion of bigotry over her votaries that on the first information of his purpose to receive episcopal ordination he shut him from his doors and abjured every parental duty. Thus rejected by that hand from which he had expected some assistance necessary even for the short residence on that side the water which he had then in contemplation he hastened to London, and there received the last stroke which fortune had in reserve for him. The distresses of his situation operating on a mind uncommonly sensible to the pains as well as to the pleasures of life may be conceived even by those to whom fortune has been kinder. There he still remains then, and there he must remain (for it is his last stake) till the commissary can be prevailed on either to withdraw his opposition or to explain the ground of it, or till we can take such other measures as may counteract it’s malignity. The former is the easier and shorter relief to Ogilvie’s distress, and it is not impossible but that the commissary may by this time be disposed to assist him. For this purpose I have ventured to ask your interposition with him on behalf of this gentleman in whose cause I have warm feelings. This liberty I have taken with  you not on any assumed rights of friendship or acquaintance, but merely on the principles of common humanity to which his situation seems to recommend him, and on the hope that you will think with the good man in the play ‘homo sum: humani nîl a me alienum puto.’ I have no interest at our episcopal palace, and indeed any application if known to come from me would rather be of disservice. I flatter myself your interposition there would have certain effect, and assure you it would lay me under lasting obligations. I suppose the most certain assistance would be a letter from the commissary to the bishop. But one thing I must conjure you to do; to see the letter yourself, that you may judge whether it be really friendly or not. I confess to you Mr. Speaker that I put not the least confidence in the most solemn promises of this reverend gentleman. And unless yourself can be assured of the sincerity of his endeavors I had rather proceed at once in such measures as may answer our purpose tho’ ‘in opposition.’ After your application I have one further favor to ask of you, that if it is unsuccessful you will give me notice by a line lodged in the post office, if succesful (as I doubt not but it will be) you would be so kind as to inclose his letter under cover to Ogilvie, and direct to him at Mrs. Ballard’s Hungerford street in the Strand London; as this would be a more speedy communication of relief to him than sending the letter viâ Albemarle. I have no proffers to make you in return for all this trouble; fortune seems to have reserved your obligations for herself. You have nothing to ask, I nothing to give. I can only assure you then that I sincerely rejoice in the independance of your situation; I mean an independan[ce] on all but your own merit, than which I am sure you cannot have a more permanent dependance. I am Sir with much truth Your very humble servt.
                